Eager, J. (concurring).
I would hold that the plaintiff was bound by the provisions for arbitration contained in the constitution and by-laws of the American Federation of Musicians. The collective bargaining agreement between plaintiff and the Federation contained the express provision that “ [a] 11 present provisions of the Constitution, By-Laws, rules and regulations of the Federation * * * are made a part of this agreement ”. Clearly, plaintiff as a knowledgeable employer in the recording business was well aware of the provisions for the arbitration of employee grievances contained in the said constitution and by-laws and expressly made a part of the collective bargaining agreement.
There is, however, no showing by the defendants that the grievance procedure, as agreed upon, has been invoked by the plaintiff or the Federation or that the defendant Brown, as an alleged employee of the plaintiff, has the right to initiate such procedure. I agree with Mr. Justice McNally that, on the record here before the court, it does not appear that the alleged contractual provisions for arbitration are directly enforcible by the defendant Brown or his codefendants. Generally speaking, “ [a]n individual member of a labor union has no right to compel arbitration under a collective labor agreement signed by the union and the employer. ” (33 N. Y. Jur., Labor and Labor Relations, § 213, p. 27. See, also, 8 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 7503.10; Matter of Soto [Goldman], 7 N Y 2d 397, 400; Matter of Bakery Drivers [Krug Baking Co.], 19 A D 2d 301.) On this basis, I concur in the modification of the order appealed from to grant an injunction pendente lite to plaintiff and to deny cross motion of defendants to stay the action.